UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2117


MICHAEL D. DAROCHA,

                Plaintiff - Appellant,

          v.

FIRST CITIZENS BANK,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:10-cv-00367-gec)


Submitted:   January 13, 2011             Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Darocha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael D. Darocha appeals the district court’s order

dismissing     without     prejudice          for    lack    of     subject     matter

jurisdiction his civil complaint against First Citizens Bank.

We   have   reviewed     the    record    and       find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Darocha v. First Citizens Bank, No. 7:10-cv-00367-gec

(W.D. Va. filed Aug. 18, 2010, entered Aug. Aug. 19, 2010).                         We

dispense     with   oral       argument   because          the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2